     Case 5:20-mj-00666-DUTY Document 10 Filed 12/17/20 Page 1 of 5 Page ID #:22


                                                            12/17/2020
 1   NICOLA T. HANNA
     United States Attorney
 2   JERRY C. YANG
     Assistant United States Attorney
 3   Chief, Riverside Branch Office
     COURTNEY MALDEN (Cal. Bar No. Pending)
 4   Assistant United States Attorney
     Riverside Branch Office
 5        3403 Tenth Street, Suite 200
          Riverside, California 92501
 6        Telephone: (951) 368-1473
          Facsimile: (951) 276-6202
 7        Email:      courtney.malden@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
10                         UNITED STATES DISTRICT COURT

11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                 Case No. 5:20-MJ-00666-DUTY
13              Plaintiff,                     GOVERNMENT’S NOTICE OF REQUEST
                                               FOR DETENTION
14                    v.
15   MATTHEW P. HERNANDEZ,

16              Defendant.

17

18        Plaintiff, United States of America, by and through its
19   counsel of record, hereby requests detention of defendant and gives
20   notice of the following material factors:
21         1.   Temporary 10-day Detention Requested (§ 3142(d)) on the
22              following grounds:
23                a. present offense committed while defendant was on
24                    release pending (felony trial), (sentencing),
25                    (appeal), or on (probation) (parole); or
26
27

28

                                           1
     Case 5:20-mj-00666-DUTY Document 10 Filed 12/17/20 Page 2 of 5 Page ID #:23



 1                 b. defendant is an alien not lawfully admitted for

 2                     permanent residence; and

 3                 c. defendant may flee; or

 4                 d. pose a danger to another or the community.

 5   X        2. Pretrial Detention Requested (§ 3142(e)) because no

 6               condition or combination of conditions will reasonably

 7               assure:

 8        X        a. the appearance of the defendant as required;

 9        X        b. safety of any other person and the community.

10            3. Detention Requested Pending Supervised Release/Probation

11               Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18
12               U.S.C. § 3143(a)):
13                a.   defendant cannot establish by clear and convincing
14                     evidence that he/she will not pose a danger to any
15                     other person or to the community;

16                 b. defendant cannot establish by clear and convincing
17                     evidence that he/she will not flee.

18            4. Presumptions Applicable to Pretrial Detention (18 U.S.C.

19               § 3142(e)):
20                 a. Title 21 or Maritime Drug Law Enforcement Act
21                     (“MDLEA”) (46 U.S.C. App. 1901 et seq.) offense with
22                     10-year or greater maximum penalty (presumption of

23                     danger to community and flight risk);
24                 b. offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or
25                     2332b(g)(5)(B) with 10-year or greater maximum
26                     penalty (presumption of danger to community and
27                     flight risk);
28

                                           2
     Case 5:20-mj-00666-DUTY Document 10 Filed 12/17/20 Page 3 of 5 Page ID #:24



 1                c. offense involving a minor victim under 18 U.S.C. §§

 2                    1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

 3                    2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

 4                    2260, 2421, 2422, 2423 or 2425 (presumption of

 5                    danger to community and flight risk);

 6                d. defendant currently charged with an offense

 7                    described in paragraph 5a - 5e below, AND defendant

 8                    was previously convicted of an offense described in

 9                    paragraph 5a - 5e below (whether Federal or

10                    State/local), AND that previous offense was

11                    committed while defendant was on release pending
12                    trial, AND the current offense was committed within
13                    five years of conviction or release from prison on
14                    the above-described previous conviction (presumption
15                    of danger to community).

16   X      5. Government Is Entitled to Detention Hearing Under §
17              3142(f) If the Case Involves:

18                a. a crime of violence (as defined in 18 U.S.C. §

19                    3156(a)(4)) or Federal crime of terrorism (as
20                    defined in 18 U.S.C. § 2332b(g)(5)(B)) for which
21                    maximum sentence is 10 years’ imprisonment or more;
22                b. an offense for which maximum sentence is life

23                    imprisonment or death;
24                c. Title 21 or MDLEA offense for which maximum sentence
25                    is 10 years’ imprisonment or more;
26
27

28

                                           3
     Case 5:20-mj-00666-DUTY Document 10 Filed 12/17/20 Page 4 of 5 Page ID #:25



 1                 d. any felony if defendant has two or more convictions

 2                    for a crime set forth in a-c above or for an offense

 3                    under state or local law that would qualify under a,

 4                    b, or c if federal jurisdiction were present, or a

 5                    combination or such offenses;

 6                 e. any felony not otherwise a crime of violence that

 7                    involves a minor victim or the possession or use of

 8                    a firearm or destructive device (as defined in 18

 9                    U.S.C. § 921), or any other dangerous weapon, or

10                    involves a failure to register under 18 U.S.C. §

11                    2250;

12        X        f. serious risk defendant will flee;

13                 g. serious risk defendant will (obstruct or attempt to
14                    obstruct justice) or (threaten, injure, or
15                    intimidate prospective witness or juror, or attempt

16                    to do so).
17            6. Government requests continuance of             days for
18               detention hearing under § 3142(f) and based upon the

19               following reason(s):

20

21

22

23

24   //
25   //
26   //
27

28

                                           4
     Case 5:20-mj-00666-DUTY Document 10 Filed 12/17/20 Page 5 of 5 Page ID #:26



 1          7. Good cause for continuance in excess of three days exists

 2              in that:

 3

 4

 5

 6

 7

 8   Dated: December 17, 2020            Respectfully submitted,

 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         JERRY C. YANG
11                                       Assistant United States Attorney
                                         Chief, Riverside Branch Office
12

13                                            /S/ Courtney Malden____
                                         COURTNEY MALDEN
14                                       Assistant United States Attorney
15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16
17

18

19

20

21

22

23

24

25

26
27

28

                                           5
